DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 6-12.

Reasons for Allowance

Claims 1-5 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the center core has a main body arranged inside the primary bobbin and a pair of collar portions protruding from the main body respectively to opposite sides in a protruding direction crossing a coil axial direction, 
the primary bobbin has, in one part thereof in the coil axial direction, a main body on which the primary coil is wound,
the primary bobbin also has, in another part thereof in the coil axial direction, a collar portion that is at least partially sandwiched between the collar portions of the center core and the secondary bobbin in the coil axial direction,
the collar portion of the primary bobbin includes an overlapping portion of the primary bobbin which overlaps the collar portions of the center core in the coil axial direction, -2-OSAWA et al.Atty Docket No.: RYM-2635-1771 Appl. No. 16/152,462
the overlapping portion of the primary bobbin is bonded to the collar portions of the center core,
the primary bobbin is formed of a thermoplastic resin and dispersed-phase particles that are dispersed in the thermoplastic resin and have a lower elasticity than the thermoplastic resin, and
in the overlapping portion of the primary bobbin, there is formed a specific separating layer that separates adjacent layers in the coil axial direction, the adjacent layers being formed in the overlapping portion of the primary bobbin and located respectively on opposite sides of the specific separating layer in the coil axial direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837